Citation Nr: 0301224	
Decision Date: 01/22/03    Archive Date: 02/04/03

DOCKET NO.  02-03 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an initial evaluation in excess of 10 
percent for internal derangement of the left knee with 
medial meniscus tear and degenerative disease of the 
patellofemoral articulation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from August 1976 to August 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2001 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Buffalo, New York (NY), that established service 
connection for internal derangement of the left knee with 
medial meniscus tear and degenerative disease of the 
patellofemoral articulation (hereinafter, "left knee 
disability"), evaluated as 10 percent disabling. 

Because the veteran has disagreed with the initial rating 
assigned for his service connected left knee disability, 
the Board has characterized the issue as involving the 
propriety of the initial evaluation assigned following the 
grant of service connection.  See Fenderson v. West, 12 
Vet.App. 119, 126 (1999).


FINDINGS OF FACT

The veteran's service connected left knee disability is 
manifested by degenerative changes as confirmed by x-ray 
and MRI scan and objective findings of swelling, effusion, 
crepitation, and painful motion of the left knee, with 
full extension and limited flexion ranging between 20 to 
130 degrees.


CONCLUSION OF LAW

The criteria for an initial 20 percent evaluation for 
internal derangement of the left knee with medial meniscus 
tear and degenerative disease of the patellofemoral 
articulation have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.321(b)(1), 4.1, 
4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5260 
(2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Board observes that recently enacted law (the Veterans 
Claims Assistance Act of 2000, hereinafter "the VCAA") and 
its implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim.  These regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.159(c)-
(d)) (2002).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, 
not previously provided to the Secretary, that is 
necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if 
any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 U.S.C.A. § 5103 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.159(b) (2002).

The record reflects that VA has made reasonable efforts to 
notify the veteran of the information and medical evidence 
necessary to substantiate his request for a higher initial 
rating for his service connected left knee disability.  VA 
has obtained all medical records adequately identified by 
the appellant.  The veteran also was provided with a 
statement of the case in March 2002.  Further, adequate, 
contemporaneous VA orthopedic examinations have been 
accomplished, as will be discussed below.  The veteran 
thus has been advised of the evidence necessary to 
substantiate his request for a higher initial rating on 
his service connected left knee disability, and evidence 
relevant to this request has been properly developed.  As 
such, there is no further action necessary to comply with 
the provisions of the VCAA or its implementing 
regulations.  Therefore, the veteran will not be 
prejudiced as a result of the Board deciding the veteran's 
request for a higher initial rating on his service 
connected left knee disability.

Factual Background

Based on the contemporaneous medical evidence from the 
veteran's service medical records, private medical 
records, and VA examinations, the RO issued a rating 
decision in August 2001 granting the veteran's service 
connection claim for internal derangement of the left knee 
with medial meniscus tear and degenerative disease of the 
patellofemoral articulation (a left knee disability).  The 
RO noted in its rating decision that, since internal 
derangement of the left knee did not have it own 
evaluation criteria assigned in VA regulations, it rated 
the veteran's service connected internal derangement of 
the left knee as 10 percent disabling by analogy to 
38 C.F.R. § 4.71a, Diagnostic Code 5259, based on findings 
that the veteran's symptoms were commensurate with 
symptomatic removal of the semilunar cartilage. 

The evidence of record consists of VA examination reports 
and private outpatient records and examination reports.  
Between 1998 and 2001, the veteran was under the care of 
Central New York Orthopedics, Syracuse, NY (hereinafter 
"CNY Orthopedics").  The veteran's left knee was first 
examined by CNY Orthopedics in October 1998, at which time 
the veteran complained of pain and swelling in his left 
knee after doing work around his home.  The veteran's 
reported medical history at the time of his left knee 
examination in October 1998 included past complaints of 
bilateral knee problems and occasional bilateral knee 
pain.  Physical examination of the veteran revealed 
moderate left knee effusion and a ballottable patella.  
Palpation of the medial joint line was positive 
intermittently for pain, and palpation of the lateral 
joint line was negative for pain.  The veteran's range of 
motion in his left knee was to 130 degrees flexion, with 
mild pain on full flexion, and the veteran's McMurray's 
test was positive intermittently for popping and positive 
consistently for pain.  Physical examination of the 
veteran's left patellofemoral area showed mild to moderate 
crepitance with mild pain on full flexion.  X-rays were 
interpreted as showing mild degenerative changes in the 
left knee and a well aligned patellofemoral mechanism with 
mild changes laterally on the left patella.  The diagnosis 
was of left knee degenerative disease and patellofemoral 
chondromalacia. 

The veteran was next examined by a physician at CNY 
Orthopedics in June 2000.  The veteran stated at that time 
that his left knee had done fairly well for 1 to 2 years, 
but that it since had developed significant pain and 
swelling.  The veteran stated that his leg was also 
becoming quite weak.  The veteran complained that the pain 
was located in the anterior aspect of his knee and is 
worse with ambulation and with bending.  Physical 
examination of the veteran revealed that he ambulated with 
a stiff left leg, was unable to ambulate with a normal 
gait, and was capable of getting on and off the 
examination table.  Examination of the left knee revealed 
moderate knee effusion, a ballottable patella, and 
negative lateral apprehension.  Patellofemoral 
apprehension was positive for pain and crepitation.  The 
veteran's Lachman's exam and his lateral apprehension were 
both negative.  Palpation of the medial and lateral joint 
lines was relatively non-tender.  Meniscal signs were 
intermittently positive from a range of 0 to 30 degrees.  
Range of motion was 0 to 40 degrees flexion with 
significant pain past 40 degrees of flexion.  The 
veteran's quadriceps muscle had atrophied, his knee 
extension strength was 3+/5, and his knee flexion strength 
was 4/5.  X-rays were taken of the veteran's left knee and 
revealed no bony abnormalities.  The diagnosis was left 
knee synovitis (or joint inflammation) and rule out intra-
articular derangement.   

A magnetic resonance imaging (MRI) scan of the veteran's 
left knee was taken in June 2000.  Results of the 
veteran's left knee MRI scan were interpreted to show a 
complex tear of the posterior horn of the left medial 
meniscus, which extended to an articular surface.  There 
was also moderate size joint effusion, a focal defect of 
articular cartilage of the lateral facet of the patella, 
no bone bruise, and intact cruciate and collateral 
ligaments.  The diagnostic impression was a complex tear 
of the posterior horn of the medial meniscus, a small 
focal defect of the articular cartilage of the lateral 
facet of the patella, and moderate size joint effusion.

In July 2000, the veteran was seen again at CNY 
Orthopedics.  The examiner reviewed the veteran's left 
knee MRI scan which revealed a medial meniscus tear.  The 
veteran stated that he had minimal pain or problems in his 
left knee.  Physical examination revealed that the veteran 
exhibited a full range of motion in his left knee with 
mild to moderate left patellofemoral crepitation and a 
minimal knee effusion.  The veteran's Lachman's exam and 
anterior and posterior drawer test were all negative.  
Meniscal signs were intermittently positive for popping 
and relatively negative for pain.  The diagnosis was a 
left knee medial meniscus tear and patellofemoral 
chondromalacia (or softening of the cartilage). 

Orthopedic examination of the veteran was accomplished at 
the VA Medical Center (VAMC) in Buffalo, NY, in July 2000.  
At that time, the veteran complained of  bilateral knee 
pain. The veteran described his problems as his knees 
locking three or four times a year.  According to the 
veteran, his knees locked at about 10 degrees of flexion.  
Although he could extend his legs fully in order to walk, 
the veteran stated that he could not flex beyond 10 
degrees.  He also complained of intermittent moderately 
severe aching knee pain on waking up in the morning.  The 
veteran's reported medical history included his statement 
that he had fallen out of a bunk and hit his right knee 
while in service.  The veteran was not hospitalized, had 
no cast, underwent no surgery, recovered, and finished 
boot camp.   He stated that he had done well until three 
or four years earlier when he began having bilateral knee 
problems.  The veteran also reported that he had had an 
MRI, and had been told that he had a torn meniscus in the 
left knee and a small, ossified, foreign body or fragment 
in the right knee.  Physical examination of the veteran's 
knees revealed that to palpation all along the joint lines 
there was no tenderness or abnormality.  Fluid level was 
+/- in the right knee and 1+ in the left knee.  The 
veteran's anterior drawer test and the test for posterior 
cruciate ligament weakness were negative.  The veteran 
extended his knees fully.  Flexion was limited to 110 
degrees when the veteran complained of pain.  A retro-
patellar click, much louder on the right, was heard when 
the veteran flexed his knees repeatedly about 90 degrees.  
Valgus and varus testing showed symmetrical stability with 
no laxity on extension and slight laxity immediately with 
the legs in flexion.  There was no abnormal extension of 
the knees and good patella alignment.  No other findings 
were positive.  The examiner reviewed left knee x-rays 
that the veteran had brought to the exam which were 
negative but showed a foreign body in the right knee or a 
small, ossified body that was retropatellar and appeared 
to be anterior.  The examiner's interpretation of the MRI 
scan was consistent with earlier findings.  The diagnosis 
included status post injury with intermittent episodes of 
knee strain and a torn medial meniscus in the left knee.  

Physical examination of the veteran was accomplished again 
at CNY Orthopedics in August 2000.  The veteran stated at 
that time that he was unable to flex his left knee and 
complained of pain and swelling.  He also stated that he 
was unable to ambulate without significant pain.  Physical 
examination of the veteran's left knee showed minimal knee 
effusion.  Range of motion was from 0 to 25 degrees 
flexion, with the veteran complaining of significant pain 
in attempts at flexion beyond 25 degrees.  The veteran's 
lateral patella apprehension, Lachman's test, and anterior 
and posterior drawer signs were all negative.  Crepitation 
was noted and the veteran resisted flexion past 25 
degrees.  Mild quadriceps atrophy was noted.  The 
veteran's left knee extension strength was 3/5 and his 
left knee flexion strength was 3/5 from 0 to 25 degrees.  
The diagnosis was left knee medial meniscus tear and 
patella femoral chondromalacia.  The examiner administered 
a corticosteroid injection in the veteran's left knee and 
reported that the veteran's left knee responded well to 
the injection, increasing the range of motion from 0 to 45 
degrees flexion following the injection. 

At the time of his next physical examination of the 
veteran at CNY Orthopedics in September 2000, the veteran 
stated that the injection had assisted him tremendously.  
The veteran also stated that he had been out of work for 
two days in August 2000.  Physical examination of the 
veteran's left knee showed a range of motion from 0 to 140 
degrees flexion.  Patellofemoral crepitation was positive 
and pain was noted with flexion-extension testing.  
Patellofemoral compression was with pain.  The veteran's 
lateral patellar apprehension was negative, and there was 
no knee effusion.  The knee was stable to varus-valgus 
stress and meniscal signs were negative.  The diagnosis 
was left knee patellofemoral chondromalacia and probable 
meniscal tear.

At physical examination accomplished in July 2001 at CNY 
Orthopedics, the veteran complained of significant left 
knee pain.  The veteran related that he had received an 
injection approximately one year earlier which had 
assisted him, but that over the previous week the veteran 
had noted a significant increase in pain.   The veteran 
complained of pain on the anterior aspect of his knee, an 
inability to flex his knee, and popping and clicking.  The 
examiner noted the veteran's history was significant for a 
left knee MRI, the interpretation of which was consistent 
with earlier findings.  Physical examination of the 
veteran's left knee revealed that he ambulated with a 
significantly antalgic gait.  The veteran was capable of 
full knee extension with ambulation, but was unable to 
flex the knee past 20 degrees without significant pain.  
Examination of the left knee also revealed no knee 
effusion.  Crepitation was noted with range of motion from 
0 to 20 degrees.  The veteran was unable to flex past 20 
degrees and complained vehemently of pain and resisted 
attempts to flex past that point.  The veteran's Lachman's 
exam, anterior and posterior drawer, and meniscal signs 
were all negative.  The examiner's interpretation of the 
veteran's left knee x-rays was consistent with earlier 
findings.  The diagnosis was left knee patellofemoral 
chondromalacia and medial meniscus tear.  The examiner 
advised the veteran that he (the examiner) did not believe 
that the veteran's medial meniscus tear was the source of 
the veteran's problems, but that the veteran's 
patellofemoral disease was instead the source of his left 
knee problems.  According to the examiner, the veteran 
would benefit from a repeat corticosteroid injection.  The 
physician then administered this injection to the 
veteran's left knee.

The veteran was referred for a second opinion on the left 
knee for possible arthroscopy in July 2001.  The veteran 
complained that he had tingling in his knees 
intermittently, that there were days when he had no pain, 
and, when he had pain, it seemed to be in the 
retropatellar area.  He complained that he had difficulty 
bending his knees because they hurt so much, and that his 
quadriceps muscles would go into spasm.  He stated that he 
had never had any buckling episodes or give way episodes 
with regards to the knee, had no rest pain, and was unable 
to reproduce his symptoms consistently.  The examiner 
noted that the veteran was employed at the U.S. Postal 
Service and also noted the veteran's previous examinations 
for bilateral knee problems, including his MRI and 
previous intra-articular steroid injections.  The examiner 
noted that the veteran intermittently would have a good 
knee and some times would have some knee problems.  The 
veteran stated that most of his problems seemed to be that 
occasionally his knee would hurt and would be locked in 
almost full extension and he would be unable to flex it.  
Physical examination of the veteran showed that he walked 
with a normal gait and that his stance alignment was 
neutral.  There was no effusion in either knee.  The 
veteran was able to squat to about 60 degrees and then he 
had pain on the left and pointed to his patella.  His left 
knee showed no ligamentous patholaxity.  The veteran had 
full motion, 0 to 140 degrees.  No mensical signs were 
appreciated.  The veteran had a positive patellar 
compression test, which the examiner graded as mild.  
There was a minimal atrophy of the vastus medialus oblique 
muscle, but otherwise no significant atrophy of the leg.  
The examiner's review of the veteran's MRI scan was 
consistent with earlier findings.  The examiner assessed 
left knee patellofemoral pain symptoms and a medial 
meniscus tear by MRI, explained to the veteran that this 
tear was not causing the veteran's left knee symptoms, and 
concluded that the veteran did not have enough symptoms to 
warrant arthroscopy.

VA examination of the veteran's knee was accomplished in 
July 2001.  The veteran complained that his knees were 
painful if he pushed or pulled, that if he got down on his 
knees he needed help to get up, and that he could not 
kneel, squat, or stoop without knee pain.  He said that he 
could lift without too much difficulty, but that stairs 
presented difficulty for him.  He also complained that his 
sleep was disrupted occasionally by knee discomfort and 
that he was unable to cross his knees due to pain.  He 
stated that his knees had begun to swell for the previous 
2 or 3 years, both knees had locked in the past but the 
left knee seemed to be worse at the time of this 
examination, and flare-ups occurred every 2 to 3 months.  
In his reported medical history, the veteran stated that 
he felt that he had injured both of his knees while on 
active duty but could not recall any specific injuries to 
his knees.  He noted that he began to experience 
increasing knee pain toward the latter part of his tour of 
duty and that his right knee seemed to be worse at that 
time.  The examiner noted that the veteran had worked as a 
mail clerk for the postal service, a job that required 
that he stand for most of the day, according to the 
veteran.  The veteran stated that he had had a significant 
work loss of about 30-40 days of work over the previous 
two years due to his knee condition.  Physical examination 
revealed that the veteran ambulated without evidence of 
limp, and was able to get on and off the examining table 
with ease.  There was no deformity of either knee, but 
mild left knee effusion and crepitus palpable on motion of 
both knees were noted.  The veteran's McMurray's sign was 
positive on the left.  There was pain elicited on 
palpation of the lateral border of both the left and right 
patella, but there was no pain on palpation of the joint 
line medially or laterally on either knee.  There was good 
stability of both knees on stress examination, both 
anteroposterior and medially and laterally.  The veteran's 
left knee flexion was 90 degrees and extension was 0 
degrees.  The diagnosis was internal derangement of the 
left knee with medial meniscal tear and degenerative 
disease of the patellofemoral articulation.  

The veteran received his most recent VA examination in 
November 2001, at which time he complained of bilateral 
knee pain, weakness secondary to pain involving the left 
quadriceps, stiffness most acute in the morning, 
occasional swelling of the left knee (most notably in the 
anterolateral compartment), instability and giving way, 
and locking.  The examiner noted the veteran's previous 
private examinations, including the MRI scan, and his 
interpretation of that scan was consistent with earlier 
findings.  Following the previously reported in-service 
injury to his knees, the veteran stated that he began 
having bilateral knee pain after separation from service 
which was severe and which limited his ability to 
participate in normal day-to-day activities.  The veteran 
stated that his knee would give way at times, causing him 
to fall forward.  He reported no relief from any 
conservative treatment and that his left knee pain 
interfered with his ability to perform his duties as a 
postal employee.  Physical examination revealed no 
evidence of ballottement bilaterally, no joint effusion, 
and no bulge sign.  The examiner noted that the veteran 
walked with a decreased stance base on the left.  The 
veteran stated that his left joint was painful with 
extreme active and passive flexion.  The veteran was able 
to obtain 120 degrees of flexion with the left knee using 
a goniometer and 125 degrees passively on the left.  Full 
extension to 0 degrees was elicited on the left.  Crepitus 
was noted most pronounced over the knee.  The veteran and 
the examiner were able to produce popping noises which 
seemed to transmit most actively to the left anteromedial 
portion.  There was no objective evidence of instability 
elicited during the examination.  The diagnosis was left 
patellofemoral syndrome and left posterior medial meniscal 
tear.

Analysis

The veteran and his representative contend on appeal that 
the veteran's service connected left knee disability is 
more disabling than currently evaluated and that the 
veteran is entitled to a separate evaluation for symptoms 
of arthritis related to his service connected left knee 
disability.  The veteran stated in his December 2001 
notice of disagreement that he continued to suffer from 
left knee weakness, some instability, and pain with a 
catching sensation that he attributed to arthritis and for 
which he requested a separate evaluation.

Disability evaluations are determined by the application 
of a schedule of ratings which is based on the average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  The governing regulations provide 
that the higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet.App. 589 (1995).  However, 
in Fenderson (cited in the Introduction), the Court of 
Appeals for Veterans Claims (hereinafter "the Court") 
noted an important distinction between an appeal involving 
the veteran's disagreement with the initial rating 
assigned at the time a disability is service connected and 
an appeal involving a denial of an increased rating 
requested by the veteran.  Where entitlement to 
compensation already has been established and an increase 
in the disability rating is at issue, the Court has held 
that it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet.App. 55, 
58 (1994).  However, where, as here, the question for 
consideration is the propriety of the initial evaluation 
assigned, evaluation of the medical evidence since the 
grant of service connection and consideration of the 
appropriateness of a "staged rating" is required.  See 
Fenderson, 12 Vet.App. at 126.

The veteran's service connected left knee disability is 
currently evaluated as 10 percent disabling by analogy to 
Diagnostic Code 5259, which is the maximum benefit 
available under this disability rating.  This disability 
also could be rated under either Diagnostic Code 5260 or 
5261, both of which rate disabilities based on limitation 
of motion for the knees.  In order to warrant a 20 percent 
evaluation under either Diagnostic Code 5260 or Diagnostic 
Code 5261, respectively, either the veteran's left knee 
flexion would have to be limited to 30 degrees or his left 
knee extension would have to be limited to 15 degrees.  
Alternatively, the veteran's service connected left knee 
disability could be rated under Diagnostic Code 5256 if it 
was shown that he suffered from ankylosis of the knee, or 
under Diagnostic Code 5262 if there were evidence of 
impairment of the veteran's tibia and fibula.  Finally, 
the veteran's left knee disability also could be rated 
under Diagnostic Code 5257, which contemplates other 
impairment of the knee manifested by recurrent subluxation 
or lateral instability.  See 38 C.F.R. § 4.71a.

The Board points out that the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court") has 
expounded on the necessary evidence required for a full 
evaluation of orthopedic disabilities when evaluating 
increased rating claims for orthopedic disabilities.  In 
DeLuca v. Brown, 8 Vet.App. 202 (1996), the Court held 
that ratings based on limitation of motion do not subsume 
38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  The Court also held 
in DeLuca that the provisions of 38 C.F.R. § 4.14 
(avoidance of pyramiding) do not forbid consideration of a 
higher rating based on greater limitation of motion due to 
pain on use, including during flare-ups.  

Taking into account all of the evidence set out above, and 
resolving any reasonable doubt in the veteran's favor, the 
Board finds that the evidence of record supports the 
assignment of a higher initial rating for the veteran's 
service connected left knee disability.  Because the 
veteran is already receiving the maximum schedular rating 
permitted under 38 C.F.R. § 4.71, Diagnostic Code 5259, 
his left knee disability must be rated by analogy to 
another Diagnostic Code in order to grant the benefit 
sought on appeal.  Specifically, the Board finds that the 
veteran's service connected left knee disability more 
closely defines the criteria of Diagnostic Code 5260, as 
contemplated by the criteria under Diagnostic Code 
5003/5010, based on the record evidence of limitation of 
motion experienced repeatedly by the veteran on flexion of 
his left knee, degenerative changes as noted on the 
veteran's left knee x-rays and MRI scan, and consistent 
left knee swelling, effusion, and crepitation.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 413-414 (1995) (citing 
Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that 
the Board's selection of a diagnostic code may not be set 
aside as "arbitrary, capricious, an abuse of discretion, 
or otherwise not accordance with law," if relevant data is 
examined and a reasonable basis exist for its selection)).

The medical evidence of record demonstrates that the 
veteran suffered from limitation of motion, as evidenced 
by his complaints of worsening pain on flexion of his left 
knee, and consistent left knee swelling, effusion, and 
crepitation.  As noted above, physical examination in 
October 1998 revealed moderate left knee effusion, 
intermittent pain along the medial joint line, moderate 
crepitance, and some pain on flexion.  X-rays taken at 
that time also showed degenerative changes in the 
veteran's left knee.  Examination in June 2000 revealed 
patellofemoral apprehension that was positive for pain, 
crepitation in the left knee, and a range of motion to 40 
degrees flexion with significant pain past that point.  A 
left knee MRI scan in June 2000 revealed a complex medial 
meniscus tear and moderate size joint effusion.  
Examination in July 2000 revealed moderate patellofemoral 
crepitation, some knee effusion, and limitation of flexion 
to 110 degrees due to pain.  The veteran complained of 
pain and swelling and an inability to flex his knee or 
ambulate without significant pain on examination in August 
2000.  Physical examination at that time revealed 
crepitation, a range of motion to 25 degrees flexion with 
complaints of significant pain past that point, and that 
the veteran resisted attempts at flexion past 25 degrees.  
Significantly, the veteran's left knee showed some 
improvement in flexion (from 25 degrees to 45 degrees) 
after the examiner administered a corticosteroid injection 
in August 2000.  Pain was noted again on flexion-extension 
testing in September 2000, along with positive 
patellofemoral crepitation.  On private examination in 
July 2001, the veteran complained of pain and an inability 
to flex his knee.  Crepitation was noted on physical 
examination, and the veteran was unable to flex his left 
knee past 20 degrees without significant pain and resisted 
attempts at flexion past that point.  At the veteran's 
second private examination in July 2001, the veteran 
complained of difficulty bending his knees and an 
inability to flex his knee.  On VA examination in July 
2001, the veteran complained of knee pain when pushing or 
pulling, sleep disruption due to knee pain, an inability 
to cross his knees due to pain, and flare-ups of knee pain 
occurring every 2-3 months.  Crepitus and pain were both 
noted bilaterally on physical examination.  Finally, on VA 
examination in November 2001, the veteran continued to 
complain of left knee pain, which he claimed interfered 
with his employment as a postal worker.  Physical 
examination at that time showed that the veteran's left 
knee joint was painful with extreme active and passive 
flexion at 120 to 125 degrees, and crepitus was noted.

Given the veteran's significant amount of reported left 
knee pain on repeated examinations, and given the 
probative value of the veteran's private medical records 
demonstrating, among other symptoms, continuing left knee 
pain, the question is whether the veteran meets the 
criteria for an evaluation of his service connected left 
knee disability as 10 or 20 percent disabling under 
Diagnostic Code 5260.  See 38 C.F.R. § 4.71a.  As 
evidenced by the record, the veteran reported in July 2001 
that he experienced flare-ups of left knee pain every 2 to 
3 months, and flare-ups are well documented in both the 
veteran's medical records from CNY Orthopedics and VA.  
Acknowledging that it is required to resolve any 
reasonable doubt regarding service connected disabilities 
in favor of veterans, following DeLuca, the Board finds 
that the evidence of record more nearly approximates the 
criteria for a 20 percent evaluation for his service 
connected left knee disability under Diagnostic Code 5260.  
See 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45; see generally 
DeLuca v. Brown, supra.

In reaching this decision, the Board notes that it 
considered evaluations above 20 percent disabling for the 
veteran's service connected left knee disability under 
each of the "limitation of motion" Diagnostic Codes listed 
above.  However, the Board finds that the veteran is not 
entitled to an evaluation higher than 20 percent disabling 
under these codes.  The veteran is not entitled to an 
evaluation higher than 20 percent disabling under 
Diagnostic Code 5260 because the objective evidence does 
not demonstrate that the veteran's left knee flexion was 
limited to 15 degrees, or that he exhibited functional 
loss due pain where motion is impeded at 15 degrees or 
less.  See Schafrath v. Derwinski, 1 Vet. App. at 592 
(explaining that functional loss due to pain is to be 
rated at the same level as the functional loss where 
motion is impeded).  Further, the veteran is not entitled 
to an evaluation under Diagnostic Code 5261 because the 
evidence does not demonstrate that his left knee extension 
was limited.  See 38 C.F.R. § 4.71 (Plate II) (2002).  In 
a similar manner, as the evidence of record does not 
reflect a left knee disability showing favorable or 
unfavorable ankylosis (Diagnostic Code 5256), any 
impairment of the tibia and fibula resulting in either 
malunion or nonunion (Diagnostic Code 5262), or severe 
recurrent subluxation or lateral instability of the left 
knee (Diagnostic Code 5257), an initial evaluation in 
excess of 20 percent pursuant to these codes is not 
warranted.

Similarly, the record reflects that while slight laxity 
with flexion of the legs was detected on valgus and varus 
testing during the July 2000 VA examination, that same 
testing on examination also showed symmetrical stability 
with no laxity on extension.  In fact, the drawer tests 
conducted during VA examination in July 2000, objectively 
confirmed that the veteran showed no weakness in the 
anterior and posterior cruciate ligaments.  Further, as 
evidenced by the private and VA reports from September 
2000 to November 2001, the veteran's left knee was 
consistently found to be stable with no ligamentous 
patholaxity on subsequent examinations.  Thus, the 
evidence of record does not currently reflect that 
instability of the left knee has been medically 
demonstrated.  Accordingly, a separate evaluation for this 
disability under Diagnostic Code 5257 is not in order.  
See VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 
1997); see also VAOPGCPREC 9-98 (Aug. 14, 1998).

The veteran indicated that his left knee disability had 
affected his ability to work and that he had missed work 
due to the disability.  The Board notes, however, that 
there is no showing that the veteran's service connected 
left knee disability reflects so exceptional or so unusual 
a disability picture as to warrant the assignment of any 
higher evaluation on an extra-schedular basis.  The 
veteran's service connected left knee disability has not 
been shown objectively to interfere markedly with 
employment (i.e., beyond that contemplated in the assigned 
rating), to warrant frequent periods of hospitalization, 
or otherwise to render impractical the application of the 
regular schedular standards.  Therefore, in the absence of 
such factors, the Board finds that the criteria for 
submission for consideration of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995). Accordingly, 38 C.F.R. 
§ 3.321(b)(1) does not provide an additional basis for an 
initial evaluation in excess of 20 percent for the 
veteran's left knee disability.

Finally, the Board has reviewed the entire record and 
finds that the 20 percent evaluation reflects the most 
disabling that the veteran's left knee disability has been 
since he filed his claim of entitlement to service 
connection, which is the beginning of the appeal period.  
Thus, the Board has concluded that a staged rating is not 
warranted.  See Fenderson, supra.


ORDER

Subject to the regulations governing the payment of 
monetary awards, an initial 20 percent evaluation for 
internal derangement of the left knee with medial meniscus 
tear and degenerative disease of the patellofemoral 
articulation is granted.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

